        Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 Case No. 1:19-cr-00161-DCN-1
        Plaintiff,
                                                 MEMORANDUM DECISION AND
  v.                                             ORDER

  RICHARD WAJDA,

        Defendant.


                                  I. INTRODUCTION

       Pending before the Court is Defendant Richard Wajda’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 52. The Government has filed an

opposition to Wajda’s Motion. Dkt. 55. Wajda did not reply. The matter is ripe for the

Court’s consideration.

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B). Upon review, and for the reasons set forth below, the Court DENIES

the Motion.

                                  II. BACKGROUND

       On March 2, 2017, Richard Wajda travelled to Idaho to visit R.W. Dkt 28, at 3.



MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 2 of 10




Between March 2, 2017, and March 7, 2017, Wajda sold R.W. approximately 85 fentanyl

100mcg/hr patches and 420 alprazolam 2 mg tablets for approximately $6,000. Id. Fentanyl

is a Schedule II controlled substance and alprazolam is a schedule IV controlled substance.

Wajda knew alprazolam and fentanyl were prohibited substances when he sold them to

R.W. Id. At some point between March 8, 2017, and March 10, 2017, R.W. died as a result

of alprazolam and fentanyl intoxication. Id.

       Wajda pled guilty to distribution of a controlled substance in violation of 21 U.S.C.

§ 841(a)(1) and (b)(2) and the Court sentenced him to twenty-four months’ imprisonment

followed by one year of supervised release. Dkts. 47, 50. Wajda is currently serving his

sentence at U.S. Penitentiary Lewisburg Camp (“USP Lewisburg”) in Lewisburg,

Pennsylvania. Dkt. 51. Wajda has served approximately six months of his twenty-four-

month sentence. Id.

       On January 22, 2021, Wajda submitted a Request for Administrative Remedy

seeking compassionate release and/or home confinement to the Warden at USP Lewisburg.

Dkt. 52-1, at 1. He cited the COVID-19 pandemic, in conjunction with the following

medical conditions as the basis for his request: coronary artery disease, asthma, sleep

apnea, hypertension, and obesity. Id. The Warden of USP Lewisburg denied the request on

February 3, 2021. Id at 2–3. Wajda filed a Motion for Compassionate Release with the

Court on March 18, 2021. Dkt 52. Of note, Wajda has received both doses of the Moderna

COVID-19 vaccine. Dkt. 55 and is therefore fully vaccinated pursuant to the CDC

Guidelines.




MEMORANDUM DECISION AND ORDER - 2
          Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 3 of 10




                                     III. LEGAL STANDARD

        Wajda seeks compassionate release under the First Step Act (“FSA”), newly

amended 18 U.S.C. § 3582(c)(1)(A), which allows a court to modify a sentence under

certain circumstances.1 In order to grant compassionate release, a district court must, as a

threshold matter, determine whether a defendant has exhausted his or her administrative

remedies. Id. Next, a district court may grant compassionate release only if “extraordinary

and compelling reasons warrant such a reduction,” and the reduction is “consistent with

applicable policy statements” issued by the U.S. Sentencing Commission.2 Id. If the latter

criteria are met, the district court must then consider the sentencing factors set forth in 18

U.S.C. § 3553(a) to the extent they are applicable. Id.; United States v. Rodriguez, 424 F.

Supp. 3d 674, 680 (N.D. Cal. 2019).

                                          IV. DISCUSSION

        A. Exhaustion of Administrative Remedies

        The FSA allows a motion for modification to be made by either the Director of the

BOP, or by a defendant “after the defendant has fully exhausted all administrative rights to



1
 “Prior to the passage of the FSA, only the Director of the Bureau of Prisons . . . could file a motion for
compassionate release, and that very rarely happened.” United States v. Shields, 2019 WL 2359231, at *1
(N.D. Cal. June 4, 2019) (quoting United States v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3,
2019). The FSA amended 18 U.S.C. § 3582(c)(1)(A) to permit modification of a term of imprisonment
upon motion of the Director of the BOP or upon motion of the defendant after the defendant has exhausted
his/her administrative rights. FSA, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
2
  Congress did not define what constitutes “extraordinary and compelling” reasons; instead, it deferred
consideration of the matter to the Sentencing Commission. Rodriguez, 424 F. Supp. 3d at 681 (citing 18
U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of Title 18, shall describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and a list
of specific examples.”).


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 4 of 10




appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). In addition, “[e]xhaustion occurs when the BOP

denies a defendant’s [motion for compassionate release].” United States v. Mondaca, No.

89-cr-0655 DMS, 2020 WL 1029024, at *2 (S.D. Cal. March 3, 2020).

       Wajda submitted a request for Compassionate Release with the Warden on January

22, 2021, and his request was denied on February 3, 2021. Dkt 52-1. Because Wajda filed

his present motion after his request to the Warden was denied, the Court finds that he has

exhausted his administrative remedies.

       B. Extraordinary and Compelling Reasons

       Having determined that Wajda has exhausted his administrative remedies, the Court

must next consider whether “extraordinary and compelling reasons” warrant a permanent

reduction in his sentence, and whether “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

Peterson bears the burden of establishing that compelling and extraordinary reasons exist

to justify compassionate release. United States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or.

Apr. 6, 2020).

       Before passage of the FSA, the Sentencing Commission limited “extraordinary and

compelling reasons” to four scenarios: (A) medical conditions of the defendant; (B) age of

the defendant; (C) certain family circumstances; and (D) as determined by the Director of

the BOP, other extraordinary and compelling reasons that exist either separately or in

combination with the previously described categories. U.S.S.G. § 1B1.13 Application Note


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 5 of 10




1.

       However, the Sentencing Commission “never harmonized its policy statements with

the FSA.” Rodriguez, 424 F. Supp. 3d at 680 (quoting United States v. Brown, 411 F. Supp.

3d 446, 449 (S.D. Iowa 2019)). “Rather, the outdated policy statements still assume

compassionate release ‘may be granted only upon motion by the Director of the Bureau of

Prisons.’” Brown, 411 F. Supp. 3d at 449 (quoting U.S.S.G. § 1B1.13 Application Note 1).

Because this is no longer the law with the FSA, which allows defendants to seek relief

directly from the court, this “leaves district courts in a conundrum.” Id. (explaining that

Congress now allows district courts to grant petitions “consistent with the applicable policy

statements” from the Sentencing Commission, although the Sentencing Commission “has

not made the policy statements for the old regime applicable to the new one”).

       A growing number of district courts have concluded that, in the absence of

applicable policy statements, courts “can determine whether any extraordinary and

compelling reasons other than those delineated in [U.S.S.G. § 1B1.13] warrant

compassionate release.” Rodriguez, 411 F. Supp. 3d at 682 (collecting cases). However,

other courts have concluded “a judge may not stray beyond the specific instances listed in

[U.S.S.G. § 1B1.13].” Mondaca, 2020 WL 1029024, at *3 (citations omitted); see also

United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (stating U.S.S.G. §

1B1.13’s descriptions of extraordinary and compelling reasons “remain current, even if

references to the identity of the moving party are not”).

       The Court need not decide the issue, however, because Wajda suggests one of the

specific scenarios set out in the Sentencing Commission’s policy statement applies in this


MEMORANDUM DECISION AND ORDER - 5
         Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 6 of 10




case. Brown, 411 F. Supp. 3d at 451 (district courts “still must act in harmony with any

sentencing policy guidelines that remain applicable and the § 3553(a) factors”). Wajda

argues that the threat of contracting COVID-19, in conjunction with an elevated risk of

severe illness due to coronary artery disease, asthma, sleep apnea, hypertension, and

obesity, constitutes an extraordinary and compelling circumstance necessitating

compassionate release under the “medical condition” scenario in subdivision (A) of

U.S.S.G. 1B1.13, Application Note 1.3 Dkt. 52.

       As an initial matter, the Court notes that some of Wajda’s medical conditions could

place him at a higher risk of contracting a severe form of COVID-19. The CDC lists

asthma, hypertension, and obesity as underlying health conditions that can place




3
  The “medical condition of the defendant” may constitute an extraordinary and compelling reason for
release where:

       (A)     Medical Condition of the Defendant.—

       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

       (ii)    The defendant is—

       (I)     suffering from a serious physical or medical condition,

       (II)    suffering from a serious functional or cognitive impairment, or

       (III)   experiencing deteriorating physical or mental health because of the aging process,

       that substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1(A).



MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 7 of 10




individuals at an increased risk of severe illness from COVID-19.4 However, the

Government argues, and the Court agrees, that Wajda’s vaccination mitigates his risk of

becoming severely ill from COVID-19 to such an extent that the threat of contracting

COVID-19 does not present an extraordinary and compelling reason to grant

compassionate release in itself. Dkt. 55.

       Many courts have found that a vaccinated prisoner’s risk of contracting COVID-19

does not rise to the level of an extraordinary and compelling reason, even in the presence

of underlying health conditions. See United States v. Henderson, No. 14-cr-00307-BAS-1,

Dkt. No.74 (S.D. Cal. Jan. 27, 2021) (defendant with asthma and obesity failed to show

“extraordinary and compelling reasons” where vaccination “largely dissipated” her

chances of COVID-19 reinfection or relapse); United States v. Ballenger, 2021 WL

308814, at *5 (W.D. Wash. Jan. 29, 2021) (“[B]ecause [defendant] has already been

infected and vaccinated, his chronic medical conditions alone do not amount to an

extraordinary and compelling reason to warrant compassionate release.”); United States v.

Grummer, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (“Although Defendant suffers

from several chronic medical conditions, his [Pfizer COVID-19] vaccination significantly

mitigates the risk that he will contract COVID-19,” and therefore his medical conditions

did not rise to the level of “extraordinary and compelling reasons”).

       Additionally, there is no evidence to suggest that Wajda would be at less risk to




4
 CDC Updates, People with Certain Medical Conditions, (Updated May 13, 2021)
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 8 of 10




contract the virus if he were released. Multiple courts have denied compassionate release

to prisoners, even those with high-risk medical conditions, because many of them would

likely be less-exposed to the pandemic by remaining at the prison. See United States v.

Singui, 2020 WL 2523114, at *4 (C.D. Cal. May 12, 2020) (denying compassionate release

to inmate with diabetes, high blood pressure, and high cholesterol; observing that “there is

little evidence that [the defendant] is presently at greater risk of contracting the virus at

MDC than in the general population: MDC has no current reported infections, inmates at

MDC are housed in separate units, and the staff at MDC has undertaken a variety of

interventions [] to prevent the virus from reaching and spreading within the prison”);

United States v. Hembry, 2020 WL 1821930, at *2 (N.D. Cal. Apr. 10, 2020) (denying

motion for inmate with diabetes based on COVID-19 risks where, inter alia, the

incarcerated movant was “housed at a facility with no reported infections”); United States

v. Shabudia, 445 F. Supp. 3d 212, 215 (N.D. Cal. 2020) (denying motion for elderly inmate

with high cholesterol; observing that “while the Court acknowledges [defendant’s] worries

about the spread of COVID-19 in prisons, the facility in which [defendant] is housed

currently has no confirmed cases of COVID-19”); see also United States v. Wright, 2020

WL 1922371, at *3 (S.D.N.Y. Apr. 20, 2020) (denying motion for inmate with diabetes,

noting, it appears “the BOP has been successful at limiting the spread of the virus within

the MCC . . . despite the close proximity of inmates, the BOP is able to impose restrictions

on visitors and restrictions on internal movements that are more difficult to impose outside

prison walls. There is no reason to believe at this juncture that [defendant] would be at any

less of a risk from contracting COVID-19 if he were to be released.”). Indeed, as of May


MEMORANDUM DECISION AND ORDER - 8
          Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 9 of 10




24, 2021, USP Lewisburg has reported zero active cases among inmates and only two

active cases among staff.5

        Additionally, the Government argues that the 18 U.S.C. § 3553(a) factors weigh

against Wajda’s release.6 Dkt. 55. The Court agrees. Wajda has failed to demonstrate how

release, roughly a quarter of the way into a sentence for a serious drug crime, reflects the

seriousness of the offense, promotes respect for the law, and provides just punishment for

the offense. Wajda notes that 18 U.S.C. § 3553(a)(2)(D) requires the Court to consider

whether medical care can be administered more effectively at home. Dkt. 52, at 1. In his

case, Wajda argues that his sleep apnea can be better treated at home with a CPAP machine.

Id. Even assuming that Wajda’s sleep apnea can be better treated at home, that alone does

not eclipse the other § 3553(a) factors, which weigh heavily against releasing Wajda only

a quarter of the way through his sentence.



5
 Federal Bureau of Prisons, COVID-19 Information, available at https://www.bop.gov/coronavirus/ (last
accessed May 24, 2021).
6
  Factors To Be Considered in Imposing a Sentence.—The court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The court,
in determining the particular sentence to be imposed, shall consider—[. . .]

        (2) the need for the sentence imposed—

        (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
        punishment for the offense;

        (B) to afford adequate deterrence to criminal conduct;

        (C) to protect the public from further crimes of the defendant; and

        (D) to provide the defendant with needed educational or vocational training, medical care, or other
        correctional treatment in the most effective manner;

18 U.S.C. § 3553(a).


MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cr-00161-DCN Document 57 Filed 06/11/21 Page 10 of 10




       In sum, the Court finds that Wajda has exhausted his administrative remedies.

However, Wajda has failed to demonstrate an “extraordinary and compelling reason” for

his release, and has failed to show that such a reduction in his sentence is consistent with

the goals of the 18 U.S.C. § 3553(a) sentencing factors. Weighing all relevant factors, the

Court cannot depart from its prior sentence and release Wajda at this time. Accordingly,

the Court must DENY Wajda’s motion.

                                       V. ORDER

The Court HEREBY ORDERS:

       1. Wajda’s Motion for Compassionate Release (Dkt. 52) is DENIED.


                                                 DATED: June 11, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
